Citation Nr: 0634240	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.






INTRODUCTION

The appellant had verified service in the Regular Philippine 
Army from August 1945 to February 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 decision letter of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Phillippines.  


FINDINGS OF FACT

The appellant had verified service from August 1945 to 
February 1946 as a member of the Regular Philippine Army.


CONCLUSION OF LAW

There is no legal authority for entitlement to VA nonservice-
connected pension benefits for the appellant. 38 U.S.C.A. §§ 
101(2), 107, 1521, 5107(a), 5107A (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to nonservice-
connected pension benefits. The provisions of 38 U.S.C.A. §§ 
1521 and 1541 set forth as requirements for nonservice- 
connected disability pension or death pension that the person 
who served during military service be a "veteran" of a period 
of war.  The term "veteran" means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.  Service of 
persons enlisted under section 14 of Public Law No. 190, 79th 
Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  38 C.F.R. § 3.40(b) (2006).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. § 
3.203(a) and (c), to govern the conditions under which the VA 
may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available). 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate. 38 C.F.R. § 3.203.

The service department has determined that the appellant was 
in beleaguered status from December 1941 to May 1942, had no 
casualty status from May 1942 to August 1945, status was 
terminated under MPA on August 5, 1945 and had service with 
the Regular Philippine Army from August 6, 1945 to February 
17, 1946.  Other documents of record indicate that the 
veteran was a member of the Philippine Commonwealth Army from 
December 1941 to January 1946.   The appellant does not 
dispute the factual determination of his service made by the 
service department. Further, the Board has no reason to 
question the service department certification and it appears 
that the certification contains needed information as to 
length, time, and character of service, and is genuine and 
the information contained in it is accurate.

However, as noted above, service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines (Regular Philippine Army) 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941does not constitute active 
military, naval or air service qualifying for VA nonservice-
connected pension benefits. Thus, even assuming that the 
appellant had service from December 1941 to January 1946 in 
the Philippine Commonwealth Army, the law precludes basic 
eligibility for nonservice- connected pension based on the 
period of his service.  Furthermore, even with the 
appellant's verified service as a member of the Regular 
Philippine Army prior to July 1, 1946, the law precludes 
basic eligibility for nonservice- connected pension based on 
the period of his service.  Accordingly, his claim is denied 
as a matter of law.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This law provides, among other things, for 
notice and assistance to claimants under certain 
circumstances. VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).

When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Moreover, the regulations provide that VA will refrain from 
providing assistance in obtaining evidence when the appellant 
is ineligible for the benefit sought "because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal entitlement."  38 C.F.R. § 3.159(d).  As the law (i.e., 
the appellant's basic eligibility) is dispositive in the 
instant claim, and the VCAA is not applicable.


ORDER

Eligibility for VA nonservice-connected pension benefits is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


